—In a proceeding pursuant to Mental Hygiene Law article 81, Elayne T. appeals, as limited by her brief, from so much of an order of the Supreme Court, Kings County (Scholnick, J.), dated August 15, 2000, as allegedly failed to conform to the underlying decision of the same court dated May 8, 2000.
*687Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
A motion to resettle the order in the Supreme Court, not an appeal therefrom, is the appropriate procedural vehicle to correct an inadvertent omission from the order so as to conform it to the underlying decision upon which it is based (see, CPLR 5019 [a]; Herpe v Herpe, 225 NY 323; Gesvantner v Dominguez, 273 AD2d 383; Washington v Fuchs, 243 AD2d 707; Ansonia Assocs. v Ansonia Tenants Coalition, 171 AD2d 411, 412). In any event, there is no inconsistency between the underlying decision and the order appealed from that is subject to correction under CPLR 5019 (a) (see, Hanover Ins. Co. v Carley, 234 AD2d 268; Verdrager v Verdrager, 230 AD2d 786; Hanlon v Thonsen, 146 AD2d 743). Ritter, J. P., Krausman, Luciano and H. Miller, JJ., concur.